Citation Nr: 1814649	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.

2. Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, her mother, her aunt, and her uncle


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to September 1997. He died in October 2005. The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.   

The Veteran was afforded a videoconference hearing before the undersigned in November 2017. The hearing transcript is associated with the record. Additional evidence was submitted in connection with the hearing, accompanied by a waiver of initial RO consideration of the evidence.


FINDINGS OF FACT

1. Entitlement to recognition as the Veteran's surviving spouse was denied in an administrative decision dated in August 2006; the appellant did not appeal that decision.

2. Some of the evidence received since the final August 2006 RO decision, when presumed credible, relates to the pertinent unestablished facts necessary to substantiate the claim of entitlement to recognition as the Veteran's surviving spouse; the newly received evidence also raises a reasonable possibility of substantiating the claim.

3. The appellant and the Veteran were legally married in March 2003 in North Carolina; they separated on or about August 2004 and legally separated on or about April 2005 with a legal separation agreement signed by both parties. 

4. The Veteran died in October 2005. 

5. The appellant did not continuously live with the Veteran from the date of marriage to the time of his death, and the appellant's absence is not shown by credible evidence to have been by mutual consent, a temporary separation such as ordinarily occurs in a marriage, not an absence due to the misconduct of, or procured by, the Veteran without the fault of the spouse. 

6.  The appellant and the Veteran did not reconcile following their legal separation in April 2005.

7. The legal separation agreement signed by the appellant waived her interest in all property and estate rights of the Veteran for VA purposes.  


CONCLUSIONS OF LAW

1. The August 2006 decision that denied legal entitlement to VA benefits is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The legal criteria for recognition as the Veteran's surviving spouse for the purposes of eligibility for VA death benefits have not been met. 38 U.S.C. §§ 101, 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish claimant status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of claimant's status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A close review of the claims file reveals that the appellant was not advised of VA's duties to notify and assist in the development of her claim prior to the RO's initial adjudication in August 2006. However, subsequent correspondence dated February 2008 and May 2013 provided the appellant with notice of what evidence was needed to establish her status as a claimant seeking recognition as the surviving spouse of the Veteran. This correspondence also addressed the types of evidence VA was responsible for getting, as well as the types of evidence the appellant was responsible for. See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).Thus, the Board finds that the appellant has not been prejudiced by any notice defects. The appellant has not alleged that she was prejudiced because she did not receive notice of what was needed to substantiate her claim, and the Board's review of the record does not disclose prejudicial error in the development of this case. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). Indeed it is clear from her subsequent correspondence of record as well as her November 2017 testimony that she has actual knowledge of what is required to substantiate her claim. The appellant has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c) (2012); 38 U.S.C. § 7104 (b) (2017). Nevertheless, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant in the case at hand has claimed entitlement to VA death benefits. However, before this claim may be addressed on its merits, the appellant must establish that she is entitled to recognition as the Veteran's surviving spouse for purposes of eligibility for such benefits. 

Historically, the appellant's claim for death benefits was initially denied by the RO in August 2006. The RO noted the claim was denied because there was evidence the appellant did not live continuously with the Veteran from the date of marriage until his date of death. The RO additionally noted the appellant was not without fault in the separation. The appellant was notified of the determination by letter dated September 2006, but she did not appeal the decision. 

In March 2008, the appellant sought to reopen her claim of entitlement to death benefits as Veteran's surviving spouse (VA Form 21-534). Submitted in support of her claim were several lay statements, a copy of the separation and property settlement agreement, a copy of a quitclaim deed, correspondence from the Veteran's life insurance policy provider, and a copy of a check payable to the appellant. 

The appellant also testified in November 2017, along with her mother, aunt and uncle, concerning the nature of her relationship with the Veteran and their cohabitation. All witnesses testified in support of the appellant's claim and indicated they had personal knowledge that the appellant and Veteran had reconciled and were living together before his death. 

The Board finds that the evidence received since the last RO decision is new, as it was not previously considered by the RO. The evidence also is material, as it relates to an unestablished fact necessary to substantiate the claim of entitlement to recognition as the Veteran's surviving spouse. As noted, the credibility of the new evidence must be presumed. See Justus, 3 Vet. App. at 513. Thus, the Board finds that this information constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156 (a), and the claim of entitlement to recognition as the Veteran's spouse is reopened. 38 U.S.C. § 5108.

II. Recognition as Surviving Spouse

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension. See 38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. § 3.50(a) (2017). 

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person. 38 C.F.R. §§ 3.50(b), 3.53 (2017).

The "continuous cohabitation" requirement is met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse. 38 C.F.R. § 3.53 (a). The question of "fault" is determined based on the conduct at the time of the separation. See Gregory v. Brown, 5 Vet. App. 108 (1993). Temporary separations, including those caused by the surviving spouse, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53 (a). Continuity of cohabitation is also not broken if separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran. 38 C.F.R. § 3.53 (b). See Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007) (holding that separation by mutual consent generally does not constitute desertion by a potential surviving spouse such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (b)). In the absence of contradictory information, a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the requirements of 38 C.F.R. § 3.53. Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran and the appellant were married in March 2003. In August 2004, the Veteran and the appellant separated. In April 2005, the appellant and the Veteran signed a separation agreement, which was notarized. The appellant contends that although both parties signed the separation agreement, the parties reconciled shortly thereafter making the agreement voidable. The appellant further contends that she continued to live with the Veteran from the date of marriage to the date of his death. 

The Veteran's death certificate lists his place of death as his residence at [REDACTED], North Carolina. A letter dated April 2005 sent from the Veteran's attorney to the appellant lists the appellant's address as [REDACTED], North Carolina. In a signed statement received by VA in March 2008, the appellant asserts that she left the residence at [REDACTED] in December 2004 and lived with her mother at the [REDACTED] address because of abuse by the Veteran. They subsequently reconciled but again were not living together. The appellant asserts that in September 2005 she was living apart from the Veteran because of a strained relationship with the Veteran's mother and a tense living atmosphere. She notably stated "I left because I didn't want to be charged for trespassing," and that she tried to call the Veteran before his death without success as the Veteran was barely able to talk.    

Another signed and notarized statement from the appellant dated December 2005 outlined the timeframe of the marriage and the April 2005 separation between the appellant and the Veteran. The appellant again states that she separated a second time from the Veteran in September 2005. Most notably, the appellant admits that she was separated from the Veteran at the time of his death though it was not a legal separation.   

At the November 2017 hearing, the appellant and her family members confusingly testified that the appellant's address never changed throughout the course of her marriage with the Veteran. The appellant's mother asserted that the appellant never lived with her while married to the Veteran. The appellant's uncle asserted that the appellant and the Veteran lived together in a new home but was unable to remember the specific year this occurred. The appellant's representative clarified the home was bought in October 2004 before the legal separation agreement was signed. Finally, the appellant testified that she was with the Veteran in October 2005 from the date of his final hospital discharge until his date of death.   

The evidence of record is contradictory at the very least. The appellant's statements made during the November 2017 hearing contradict her March 2008 and December 2005 signed statements concerning her continual cohabitation with the Veteran. The Board finds that the signed and notarized statements of the appellant are more credible and probative than the other lay statements of record. As previously noted, at least one of the signed statements was written before the RO's August 2006 initial denial of the claim. Until August 2006, the appellant requested recognition on the basis that she was still legally married to the Veteran at the time of his death. Additionally, before the November 2017 hearing the appellant consistently reported that she separated twice from the Veteran and was not living with him at the time of his death. These more contemporaneous statements are far more probative as to the appellant's marital status than the more recent statements made solely in support of VA compensation. Notably, the appellant's assertion that she and the Veteran had continuously lived together after the April 2005 legal separation until the date of his death is contradicted by her own statements of record. The Board accordingly finds the appellant is not credible in asserting that she and the Veteran had continued to live together after the April 2005 legal separation until the date of the Veteran's death. Furthermore, the Board does not have any evidence to suggest that the separation after April 2005 was due to the misconduct of, or procured by, the Veteran without the fault of the appellant, or that such separation was temporary or for the purposes of convenience, health, or business. By the appellant's own admission she did not live with the Veteran after April 2005 until his death because of her relationship with her mother-in-law. 

Additionally, the Board finds a second, independent basis for denying this claim. The appellant and the Veteran signed and notarized a separation agreement in April 2005. The Board notes that there are two signed separation agreements of record. Both are signed by the appellant and the Veteran and both are purportedly signed on the same April 2005 date. As such, the Board will examine both agreements. One separation agreement received in March 2008 specifically notes that each party mutually released "any and all rights acquired in the personal estate of the other, whether such right arises under any statute of distribution or by virtue of any right of election or otherwise." The other separation agreement received February 2006 more specifically states that each party waived "all rights, title, interest and control" in the property or estate of the other including "right to any share as the surviving spouse" against the estate of the other. This agreement also has a reconciliation clause which states that should the parties resume marital cohabitation, "the executory provisions of this agreement shall be cancelled...but all provisions hereof which have been executed or partially executed at that time, shall...continue in full force and effect until they are cancelled...in a written agreement...". As there is no writing of record which formally dissolves the separation agreement, and no provision or particular performance required by either party to waive their right as a surviving spouse, the Board must assume that both parties intended to waive their rights as outlined in the agreement, and the agreement did not dissolve at any time.       

The appellant and the Veteran were residents of North Carolina at the time of the April 2005 legal separation, and the agreement was signed in North Carolina, so the Board must look to the laws of North Carolina to determine whether the appellant could legally waive her right to VA compensation as a surviving spouse of the Veteran. Under the North Carolina Equitable Distribution Act (N.C. Gen. Stat. § 50-20) the court confers a legal effect upon the terms of a separation agreement once executed. While North Carolina law does not specifically address the situation herein, several similar rulings have held that spouses are entitled to their share of the current marital assets upon separation, but they are not entitled to any share of benefits which accrue after the legal separation date. See Boger v. Boger, 405 S.E. 2d 591, 593 (1991); Johnson v. Johnson, 317 N.C. 437, 450-51, 346 S.E.2d 430, 438 (1986); See also Sloop v. Williams Exxon Service, 210 S.E.2d 111 (N.C. App. 1974) (A husband and wife were not living separate and apart for "justifiable cause" when they were living separate and apart as a result of a mutual agreement evidenced by a legally executed separation agreement, and the wife was thus not entitled to receive benefits payable under the Workmen's Compensation Act for death of the husband).    

The Board interprets the North Carolina Equitable Distribution Act to allow and enforce settlement agreements in which the parties waive their right to benefits payable as the surviving spouse after the date of separation. The appellant signed two separate agreements which specifically waived her rights to any compensation from the Veteran's estate after the date of the legal separation. As such, the Board finds the appellant legally waived her right to any compensation she would be entitled to as a surviving spouse of the Veteran and is not entitled to recognition as the surviving spouse of the Veteran for VA purposes.  


ORDER

New and material evidence having been submitted, the claim for recognition of the appellant as a surviving spouse for VA benefits has been reopened. To this extent only, the claim is granted.

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


